DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on 2/19/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to search all groups.  This is not found persuasive because the different groups have found separate status through classification, and there is nothing of record to show the different groups as obvious variants.
The requirement is still deemed proper and is therefore made FINAL.
Claim12-16 and 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/19/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Atkan (US 2016/0021757).
Regarding claims 1 and 3
Atkan teaches a composition comprising calcium silicate having one or more discrete phases selected from CS, C3S2 or C2S; having a Ca to Si molar ratio from about 0.8 to about 1.2; and metal oxides of Al. Fe, and Mg are present at about 30 % by mass or less; and wherein the composition is suitable for carbonation from about 30 C to about 90 C with CO2 to form CaCO3 with a mass gain of about 10 % or more. (claim 1).
Atkan teaches compositions with 2.2 mass % Periclase (i.e. a mineral comprising MgO) (Table 5). 
Regarding claim 2

Regarding claim 4
Atkan teaches the composition comprises one or more residual SiO2 and CaO phases (claim 2).
Regarding claim 5
Atkan teaches one or more melilite type phases as claimed (claim 3).
Regarding claim 6
Atkan teaches that in a preferred embodiment the composition has about 20 % by mass or less of metal oxides of Al, Fe and Mg (paragraph 0054).
Regarding claim 7
Atkan teaches that the amount of reactive phases are present at about 70 mass % or more (claim 17).
Regarding claims 8-9
Atkan teaches the use of additives as dispersants, such as Glenium 7500 from BASF which is a polycarboxylate polymer (paragraph 0073).
Regarding claims 10-11
Atkan teaches the use of pigments (i.e. colorants) made from oxides of metals such as iron. Cobalt, and chromium (paragraph 0073).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734